DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-12, are 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottone Sr. et al. (USPN 5385558).
Regarding claim 1, Cottone teaches a syringe (syringe 8) comprising: a barrel (syringe barrel 50) having an interior (barrel bore 51), a dispensing opening (opening 48) at a distal end (Figure 1), and an open proximal end having an end surface (Figure 4A, for example); a stopper (plunger tip 43) disposed within the interior of the barrel (Figure 4A); a plunger rod (plunger 34) having a first end operably coupled to the stopper (“plunger 34 includes a stem 28 with a plunger tip 42 affixed on the lower end of the stem 28” [Col 4, line 56]) and a second end  (at thumb ring 26) extending through the open proximal end of the barrel (Figure 4), the plunger rod configured to be engaged by a user to drive the stopper through the barrel to thereby dispense contents within the barrel through the dispensing opening during a dispensing operation (“The plunger tip 42 may be vertically displaced within the syringe barrel 50 by the application of pressure on plunger 34 using thumb ring 26. As is familiar to those skilled in the art, fluid is drawn into or expelled from the bore 51 of syringe barrel 50 as plunger tip 42 is vertically displaced.” [Col 5, line 66]); and an outwardly projecting stop (locking ring 10) coupled to the plunger rod adjacent the second end (Figures 1 and 4, for example); wherein the barrel is configured to contain a fluid therapeutic product (“Fluid within syringe barrel bore 51” [Col 5, line 64]) and headspace (“a circular air bubble retention cell 70 is formed between plunger tip 42 front walls 45 and seat 56 when the plunger tip 42 and seat 56 are fully engaged. Air in the syringe barrel 50 should be captured in cell 70” [Col 9, lines 8-39]) between the dispensing opening and the stopper (noted that neither the fluid therapeutic product nor headspace are positively recited or claimed), and the stop is configured to engage the end surface of the open proximal end of the barrel to stop movement of the plunger rod during the dispensing operation so that the headspace is left within the barrel (“The locking ring 10 ensures that the proper amount of fluid is injected into the patient by precluding undesired downward motion of plunger 34, within the syringe barrel 50.” [Col 7, line 63]; “Referring to FIG. 6, the preferred embodiment of control syringe 8 also includes an improved plunger tip 42 and syringe barrel seat 56 designed to capture air bubbles in the injectate…a circular air bubble retention cell 70 is formed between plunger tip 42 front walls 45 and seat 56 when the plunger tip 42 and seat 56 are fully engaged. Air in the syringe barrel 50 should be captured in cell 70…the seat 56 and plunger tip 42 must retain a slight frustoconical shape so air bubbles will rise away from opening 48 toward syringe barrel side walls 58” [Col 9, lines 8-39]).

Regarding claim 2, Cottone teaches the syringe of claim 1, wherein the stop (locking ring 10) has at least one radial dimension (along flat segments 13, 15) greater than a corresponding radius of an opening of the open proximal end of the barrel (Figures 1, 3B, and 6, for example).
Regarding claim 3, Cottone teaches the syringe of claim 1, wherein the stop (locking ring 10) includes a portion having a diameter greater than a corresponding diameter of an opening of the open proximal end of the barrel such that the stop is configured to abut the end surface on opposing radial edge portions (Figures 1, 3B, and 6, for example).

Regarding claim 4, Cottone teaches the syringe of claim 1, wherein the barrel includes a flange (two grasping rings 52a and 52b) extending around the open proximal end (Figure 1), the flange configured to be gripped by a user during the dispensing operation (“grasping rings 52a and 52b are suitable for receipt of the forefinger and index finger of the user, and rings 52a and 52b allow a user to firmly hold and control the syringe barrel 50.” [Col 5, line 52-55]) and providing the end surface for engagement with the stop of the plunger rod (Figure 4).

Regarding claim 6, Cottone teaches the syringe of claim 1, wherein the plunger rod further comprises a thumb rest portion (thumb ring 26) at the second end spaced from the stop (Figure 1).

Regarding claim 7, Cottone teaches the syringe of claim 1, further comprising the fluid therapeutic product disposed within the barrel (“Fluid within syringe barrel bore 51” [Col 5, line 64]).

Regarding claim 8, Cottone teaches the syringe of claim 1, wherein the stop (locking ring 10) and plunger rod (plunger 34) are separate components (Figure 3A), and further comprising a securing mechanism (inward protrusions 18) configured to couple the stop and the plunger rod together (“when the locking ring 10 is at rest, the protrusions 18 can engage a groove 36. The locking ring 10 will not slide along stem 28 over inter-groove sections 39 when the protrusions 18 are mated with a groove 36” [Col 7, line 31]; Figure 3B).
Regarding claim 10, Cottone teaches a syringe (syringe 8) comprising: a barrel (syringe barrel 50) having an interior (barrel bore 51), a dispensing opening (opening 48) at a distal end (Figure 1), and an open proximal end having an end surface (Figure 4A, for example); a stopper (plunger tip 43) disposed within the interior of the barrel (Figure 4A); a plunger rod (plunger 34) having a first end operably coupled to the stopper (“plunger 34 includes a stem 28 with a plunger tip 42 affixed on the lower end of the stem 28” [Col 4, line 56]) and a second end  (at thumb ring 26) extending through the open proximal end of the barrel (Figure 4), the plunger rod configured to be engaged by a user to drive the stopper through the barrel to thereby dispense contents within the barrel through the dispensing opening during a dispensing operation (“The plunger tip 42 may be vertically displaced within the syringe barrel 50 by the application of pressure on plunger 34 using thumb ring 26. As is familiar to those skilled in the art, fluid is drawn into or expelled from the bore 51 of syringe barrel 50 as plunger tip 42 is vertically displaced.” [Col 5, line 66]); and an outwardly projecting stop (locking ring 10) coupled to the plunger rod adjacent the second end (Figures 1 and 4, for example); wherein, in a first configuration with the stop spaced from the end surface of the proximal end of the barrel a first distance (Figure 1), the barrel is configured to contain a fluid therapeutic product (“Fluid within syringe barrel bore 51” [Col 5, line 64]) and headspace (“air bubbles in the injectate.” [Col 9, line 10) between the dispensing opening and the stopper (noted that neither the fluid therapeutic product nor headspace are positively recited or claimed), and, in a second configuration with the stop abutting the end surface of the proximal end of the barrel and the stopper shifted the first distance within the interior of the barrel (Figure 6), the barrel contains the headspace (“a circular air bubble retention cell 70 is formed between plunger tip 42 front walls 45 and seat 56 when the plunger tip 42 and seat 56 are fully engaged. Air in the syringe barrel 50 should be captured in cell 70…the seat 56 and plunger tip 42 must retain a slight frustoconical shape so air bubbles will rise away from opening 48 toward syringe barrel side walls 58” [Col 9, lines 8-39]).
Regarding claim 11, Cottone teaches the syringe of claim 10, wherein the stop (locking ring 10) includes a portion having a diameter greater than a corresponding diameter of an opening of the open proximal end of the barrel such that the stop is configured to abut the end surface on opposing radial edge portions (Figures 1, 3B, and 6, for example).

Regarding claim 12, Cottone teaches the syringe of claim 10, wherein the barrel includes a flange (two grasping rings 52a and 52b) extending around the open proximal end (Figure 1), the flange configured to be gripped by a user during the dispensing operation (“grasping rings 52a and 52b are suitable for receipt of the forefinger and index finger of the user, and rings 52a and 52b allow a user to firmly hold and control the syringe barrel 50.” [Col 5, line 52-55]) and providing the end surface for engagement with the stop of the plunger rod (Figure 4).

Regarding claim 14, Cottone teaches the syringe of claim 10, wherein the plunger rod further comprises a thumb rest portion (thumb ring 26) at the second end spaced from the stop (Figure 1).

Regarding claim 15, Cottone teaches the syringe of claim 10, further comprising the fluid therapeutic product disposed within the barrel (“Fluid within syringe barrel bore 51” [Col 5, line 64]).

Regarding claim 16, Cottone teaches the syringe of claim 10, wherein the stop (locking ring 10) and plunger rod (plunger 34) are separate components (Figure 3A), and further comprising a securing mechanism (inward protrusions 18) configured to couple the stop and the plunger rod together (“when the locking ring 10 is at rest, the protrusions 18 can engage a groove 36. The locking ring 10 will not slide along stem 28 over inter-groove sections 39 when the protrusions 18 are mated with a groove 36” [Col 7, line 31]; Figure 3B).
Regarding claim 17, Cottone teaches a method of filling a syringe (syringe 8) with a fluid therapeutic product, the method comprising: filling a barrel (syringe barrel 50) of the syringe with a dose of fluid therapeutic product (“Fluid within syringe barrel bore 51” [Col 5, line 64]; “The selected placement of each groove 36 corresponds to an exact predetermined amount of fluid in the syringe 8.” [Col 7, line 55]); disposing a stopper (plunger tip 42) within the barrel to contain the dose within the syringe along with a headspace (“air bubbles in the injectate” [Col 9, line 10]); providing a plunger rod (plunger 34) coupled to the stopper (“The plunger 34 includes a stem 28 with a plunger tip 42 affixed on the lower end of the stem 28” [Col 5, line 56]); and coupling an outwardly projecting stop (locking ring 10) to the plunger rod at a length configured so that the stop is spaced from an end of the barrel a distance corresponding to depth of the fluid therapeutic product in the barrel (Figures 1 and 4; “The locking ring 10 ensures that the proper amount of fluid is injected into the patient by precluding undesired downward motion of plunger 34, within the syringe barrel 50.” [Col 7, line 63]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cottone Sr. et al. (USPN 5385558) in view of Wei (US 2018/0250474).
Regarding claim 5, Cottone teaches the syringe of claim 1, further comprising a luer connector (luer connector 54) coupled to the interior of the barrel at the dispensing opening (“Fluid passes from the syringe barrel bore 51 through opening 48 and out of luer connector 54” [Col 5, line 39]). Cottone fails to explicitly teach a needle fluidly coupled to the interior of the barrel at the dispensing opening. Wei teaches a syringe (syringe 10; Figures 5-6) comprising a barrel (barrel 103) having an interior (Figure 4), a dispensing opening (luer lock feature 103a) at a distal end, and an open proximal end having an end surface (at terminal flange 103b; Figure 2); a stopper (piston 105); and a plunger rod (body portion 101b), further comprising a needle (luer lock needle 108) fluidly coupled to the interior of barrel at the dispense opening (“user further pushes the push rod 101 to inject the preset medication dose into injection site (FIG. 6).” [0022]). Before the effective filing date of the claimed invention, it would have been obvious to modify the syringe of Cottone to include a needle fluidly coupled to the interior of the barrel at the dispensing opening based on the teachings of Wei to ensure that the syringe can be used to delivery an injectable drug to an injection site (Wei [0003], [0022]).

Regarding claim 13, Cottone teaches the syringe of claim 10, further comprising a luer connector (luer connector 54) coupled to the interior of the barrel at the dispensing opening (“Fluid passes from the syringe barrel bore 51 through opening 48 and out of luer connector 54” [Col 5, line 39]). Cottone fails to explicitly teach a needle fluidly coupled to the interior of the barrel at the dispensing opening. Wei teaches a syringe (syringe 10; Figures 5-6) comprising a barrel (barrel 103) having an interior (Figure 4), a dispensing opening (luer lock feature 103a) at a distal end, and an open proximal end having an end surface (at terminal flange 103b; Figure 2); a stopper (piston 105); and a plunger rod (body portion 101b), further comprising a needle (luer lock needle 108) fluidly coupled to the interior of barrel at the dispense opening (“user further pushes the push rod 101 to inject the preset medication dose into injection site (FIG. 6).” [0022]). Before the effective filing date of the claimed invention, it would have been obvious to modify the syringe of Cottone to include a needle fluidly coupled to the interior of the barrel at the dispensing opening based on the teachings of Wei to ensure that the syringe can be used to delivery an injectable drug to an injection site (Wei [0003], [0022]).
Regarding claim 18, Cottone teaches a method of dispensing a predetermined amount of fluid therapeutic product from a syringe (syringe 8), the method comprising: engaging a thumb rest (thumb ring 26) of a plunger rod (plunger 34) of the syringe (“The plunger tip 42 may be vertically displaced within the syringe barrel 50 by the application of pressure on plunger 34 using thumb ring 26.” [Col 5, line 66]), the plunger rod extending into a barrel (syringe barrel 50) of the syringe to couple to a stopper (plunger tip 42) disposed within the barrel (Figure 1); pushing the thumb rest of the plunger rod toward the barrel of the syringe to thereby drive the stopper through the barrel which dispenses the fluid therapeutic product through a luer connector (luer connector 54) of the syringe fluidly coupled to the barrel (“The plunger tip 42 may be vertically displaced within the syringe barrel 50 by the application of pressure on plunger 34 using thumb ring 26. As is familiar to those skilled in the art, fluid is drawn into or expelled from the bore 51 of syringe barrel 50 as plunger tip 42 is vertically displaced” [Col 5, line 66]; “When the plunger tip 42 is forced downward to engage seat 56, the plunger tip 42 engages syringe barrel opening 48, expelling injectate from the syringe 8 (FIG. 6).” [Col 9, line 18]); abutting a stop (locking ring 10) coupled to the plunger rod (Figures 1 and 4) with an end surface of the barrel (Figure 6; “The locking ring 10 ensures that the proper amount of fluid is injected into the patient by precluding undesired downward motion of plunger 34, within the syringe barrel 50.” [Col 7, line 63]); thereby stopping movement of the stopper and preventing any headspace within the barrel from being expelled (“Referring to FIG. 6, the preferred embodiment of control syringe 8 also includes an improved plunger tip 42 and syringe barrel seat 56 designed to capture air bubbles in the injectate…a circular air bubble retention cell 70 is formed between plunger tip 42 front walls 45 and seat 56 when the plunger tip 42 and seat 56 are fully engaged. Air in the syringe barrel 50 should be captured in cell 70…the seat 56 and plunger tip 42 must retain a slight frustoconical shape so air bubbles will rise away from opening 48 toward syringe barrel side walls 58” [Col 9, lines 8-39]).
Cottone fails to explicitly teach the fluid therapeutic product is dispensed through a needle of the syringe fluidly coupled to the barrel. Wei teaches a method of dispensing a predetermined amount of fluid therapeutic product from a syringe (syringe 10; Figures 5-6), the method comprising: pushing a thumb rest (user contact portion 101e) of a plunger rod (body portion 101b) toward a barrel (syringe barrel 103) of the syringe to thereby drive a stopper (piston 105) through the barrel which dispenses the fluid therapeutic product (medication fluid 106) through a needle (luer lock needle 108) fluidly coupled to the barrel (“user further pushes the push rod 101 to inject the preset medication dose into injection site (FIG. 6).” [0022]). Before the effective filing date of the claimed invention, it would have been obvious to modify the method of Cottone to include that the fluid therapeutic product is dispensed through a needle of the syringe fluidly coupled to the barrel based on the teachings of Wei to ensure that the method can be used to delivery an injectable drug to an injection site (Wei [0003], [0022]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone Sr. et al. (USPN 5385558) in view of Wei (US 2018/0250474) as applied to claim 18 above, and further in view of Thorne, Jr. (USPN 7789862).
Regarding claim 19, modified Cottone teaches the method of claim 18. Modified Cottone fails to explicitly teach agitating the barrel with the barrel in a generally vertical orientation with the thumb rest above the barrel to ensure that all of the headspace is above the fluid therapeutic product prior to pushing the thumb rest of the plunger rod toward the barrel. Thorne teaches a method of dispensing a predetermined amount of fluid therapeutic product from a syringe (Figures 2A and 14, for example), the method comprising holding the barrel (syringe barrel 20) of the syringe (syringe 10’) in a generally vertical orientation with the thumb rest above the barrel (Figures 2-2A) to ensure that all of the headspace (volume of gas 90) is above the fluid therapeutic product (liquid volume 80) prior to pushing the thumb rest of the plunger rod toward the barrel (“The liquid zone is medially disposed within the proximal chamber and is a natural consequence of gas being immiscible and much lighter than liquid and therefore being continuously thrust upward, against gravity, toward the highest point along the interior sides of the syringe barrel. Thereby, gas, of restricted volume, is physically evacuated from a predetermined medially disposed space or liquid zone.” [Col 6, lines 4-12]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Cottone to include that holding the barrel in a generally vertical orientation with the thumb rest above the barrel based on the teachings of Thorne to ensure that only the fluid therapeutic product is expelled while retaining the headspace within the barrel (Thorne [Col 7, line 33]) . 
Modified Cottone in view of Thorne fails to explicitly teach agitating the barrel. Wei teaches a method of dispensing a predetermined amount of fluid therapeutic product from a syringe (syringe 10; Figures 5-6), the method comprising: agitating the barrel (“During priming, user has the needle tip pointing up and moves the air bubble 107 to the top of the syringe barrel 103 (for example, gently tapping the syringe with finger until the bubbles rise to the top)” [0022]). Before the effective filing date of the claimed invention, it would have been obvious to further modify the method of Cottone in view of Thorne to include agitating the barrel based on the teachings of Wei to ensure that the method ensure that all of the air bubbles in the barrel are contained by the headspace (Wei [0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone Sr. et al. (USPN 5385558) in view of Oden et al. (US 2012/0245530).
Regarding claim 9, Cottone teaches the syringe of claim 8. Cottone fails to explicitly teach the syringe in combination with a storage container, the storage container configured to engage the securing mechanism so that the stop and plunger rod are in an uncoupled configuration when the syringe is disposed within the storage container. Oden teaches a syringe (syringe 60) comprising a barrel (barrel 64); a stopper (Figure 10); a plunger rod (Figure 10); and an outwardly projecting stop (clip 10), in combination with a storage container, the storage container configured to engage the securing mechanism so that the stop and plunger rod are in an uncoupled configuration when the syringe is disposed within the storage container (“a manufacturer may package a medication with a syringe 60 and one or more clips 10 corresponding to the dosage instructions on the package. A person opening the package may then select the appropriate clip 10 (such as a color-coded clip where the color-coding corresponds to colors indicated in the dosage instructions) for use with the provided syringe.” [0039]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the syringe of Cottone to include a storage container configured to engage the securing mechanism so that the stop and plunger rod are in an uncoupled configuration when the syringe is disposed within the storage container based on the teachings of Oden so that a user is able to select the stop mechanism that is appropriate for the specific dosage instructions for the syringe (Oden [0039]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone Sr. et al. (USPN 5385558) in view of Wei (US 2018/0250474) as applied to claim 18 above, and further in view of Vernizeau et al. (USPN 9101719).
Regarding claim 20, modified Cottone teaches the method of claim 18. Modified Cottone fails to explicitly teach removing the syringe from a storage container to cause a securing mechanism to couple the plunger rod and stop together. Vernizeau teaches a method of dispensing a predetermined amount of fluid therapeutic product from a syringe (container 10), the method comprising using a syringe (container 10) comprising a plunger rod (legs 30, 40) and a stop (transversal wall 39, 49) coupled to the plunger rod (Figures 10-11), further comprising removing the syringe from a storage container (blister 60) to cause a securing mechanism (metallic blades 81, 91 and area 32, 42) to couple the plunger rod and stop together (“The metal constituting the elastic metallic blade (81, 91) may be chosen from any metal showing an elasticity allowing the blade to be flexed and folded on itself so as to adopt a U shape, as shown on FIG. 9, under stress, and then allowing the blade to come back automatically to its rest shape when no more stress is applied. For example, the metal is selected from steels and superelastic materials such as shape memory alloys.” [Col 10, line 42-55]; “part of the steps for reconstituting the piston rod may be performed automatically, with minimum action from the user.” [Col 4, line 34]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Cottone to include removing the syringe from a storage container to cause a securing mechanism to couple the plunger rod and stop together to ensure that the syringe can be compactly packaged and stored in a manner that also allow for simple assembly after removable from the storage container (Vernizeau [Col 1, line 57-62], [Col 4, line 34). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                    

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783